Citation Nr: 1728679	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2000 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran failed to appear for a videoconference hearing at the Muskogee RO that was scheduled in May 2016.  He has not informed the Board as to why he failed to appear.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2016).

In this decision, the Board is granting service connection for an acquired psychiatric disability, to include major depressive disorder with anxiety.


FINDINGS OF FACT

1.  The Veteran was diagnosed with depressive disorder and personality disorder in service.

2.  In resolving all doubt in the Veteran's favor, his major depressive disorder with anxiety is a result of his active service.


CONCLUSION OF LAW

The criteria for service connection are met for major depressive disorder with anxiety.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Regarding his psychological disability, the Board notes that the record is not complete.  Specifically, there are no records associated with the claims file between separation and January 2011 and no VA treatment records from September 2013.  Nevertheless, the Board finds the evidence is sufficient upon which to grant service connection, as discussed below.

STRs show that the Veteran received treatment for substance abuse twice in service and was diagnosed with depression and personality disorders during the course of those treatments.  VA treatment records show the Veteran has been continuously treated and on medication for anxiety and depression and unable to maintain a stable domicile.

In addition, he was hospitalized in November 2010 for depression, drug use, and suicide.  In March 2011, the Veteran was hospitalized for substance abuse, high anxiety, and "swings of depression."  He was isolative and withdrawn and was unable to state whether or not he was suicidal.  Shortly after being released from his hospital stay, the Veteran was again admitted to the hospital in April 2011 after attempting to commit suicide by cocaine injection.  At an August 2011 evaluation, the Veteran reported suffering from panic attacks and being unable to focus at work for years due to depression and his mind racing.

VA treatment records show that in April 2012 the Veteran reported being incarcerated for roughly 5 months as a result of DUIs from 6 years before.  He also reported being freshly discharged from a voluntary hospital admission due to suicidal ideations.  The Veteran was hospitalized in December 2012 for depression and in August and October 2016 for suicidal ideations.  According to VA treatment notes in August 2013, the Veteran reported that his onset of anxiety and depression occurred sometime in 2006 - the year he left active duty in the U.S. Navy.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's major depressive disorder with anxiety is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for major depressive disorder with anxiety is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for major depressive disorder with anxiety is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


